Citation Nr: 9919984	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a May 27, 1993, rating decision which denied 
entitlement to service connection for atrial fibrillation was 
clearly and unmistakably erroneous.

2.  Whether a May 27, 1993, rating decision which denied 
entitlement to service connection for hypertension was 
clearly and unmistakably erroneous.

3.  Entitlement to an effective date earlier than June 13, 
1997, for the establishment of entitlement to service 
connection for atrial fibrillation.

4.  Entitlement to an effective date earlier than June 13, 
1997, for the establishment of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for atrial fibrillation and hypertension were denied by means 
of an May 27, 1993, rating decision, and the veteran did not 
perfect an appeal of that decision.

2.  The May 27, 1993, rating decision was a tenable decision 
based on the evidence then of record and considering the 
applicable law and regulations in effect at the time of the 
decision.

3.  The earliest communication of record, subsequent to the 
May 1993 denial of entitlement to service connection for 
atrial fibrillation and hypertension, which could be 
considered a claim to reopen the veteran's claims of 
entitlement to service connection for atrial fibrillation and 
hypertension, was received on June 13, 1997.
CONCLUSIONS OF LAW

1.  Neither the facts as known, nor the law or regulations in 
effect on May 27, 1993, would compel the grant of the 
veteran's claim of entitlement to service connection for 
atrial fibrillation, and the May 27, 1993, rating decision is 
not otherwise clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.105, 3.307, 3.309 (1998).

2.  Neither the facts as known, nor the law or regulations in 
effect on May 27, 1993, would compel the grant of the 
veteran's claim of entitlement to service connection for 
hypertension, and the May 27, 1993, rating decision is not 
otherwise clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
3.105, 3.307, 3.309 (1998).

3.  The criteria for entitlement to an effective date earlier 
than June 13, 1997, for the establishment of entitlement to 
service connection for atrial fibrillation are not met.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 C.F.R. 
§ 3.400 (1998).

4.  The criteria for entitlement to an effective date earlier 
than June 13, 1997, for the establishment of entitlement to 
service connection for hypertension are not met.  38 U.S.C.A. 
§§ 5107, 5110, 7105 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a May 27, 1993, rating decision which denied 
entitlement to service connection for atrial fibrillation and 
hypertension was clearly and unmistakably erroneous.

The veteran contends that a May 27, 1993, rating decision 
which denied entitlement to service connection for atrial 
fibrillation and hypertension was clearly and unmistakably 
erroneous.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claims are denied.
The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant...must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  The Board notes that the standard of 
proof in claims of clear and unmistakable error is much 
higher than in other matters considered by the Board.  The 
Court has stated that clear and unmistakable error is the 
type of error which is "undebatable, so that it can be said 
that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Thus, in considering the 
facts, the Board may not substitute its own judgment for that 
of the rating officers who considered the veteran's claim in 
May 1993.  Therefore, in order for the veteran's claim to 
succeed, it must be shown that either the facts or law 
compelled a substantially different conclusion.  Russell, at 
313.

The veteran served on active duty from November 1986 to 
November 1992.  Upon separation, he filed a claim of 
entitlement to service connection for atrial fibrillation and 
hypertension.  A May 27, 1993, rating decision denied 
entitlement to service connection for atrial fibrillation and 
hypertension.  That rating decision notes that service 
connection was denied "for atrial fibrillation and 
hypertension as there are not residual findings on VA 
examination."  The veteran did not perfect an appeal of that 
decision.  The veteran again filed a claim to reopen his 
claim of entitlement to service connection for atrial 
fibrillation and hypertension, which was received by VA on 
June 13, 1997.  An October 24, 1997, rating decision 
established entitlement to service connection for atrial 
fibrillation and hypertension and established an effective 
date of June 13, 1997, for the establishment of service 
connection.  The veteran requested an earlier effective date 
and filed a claim that the May 1993 denials were clearly and 
unmistakable erroneous.  Those claims were denied by means of 
a January 1998 rating decision, from which the veteran has 
perfected this appeal.

The regulations in effect at the time of the May 27, 1993, 
rating decision provided that service connection could be 
established for a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1993).  Service connection could also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1993).  Cardiovascular-
renal disease, including hypertension, was considered a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1993).

The Board further notes that the regulations in effect 
provided that service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks a service connection must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1993).

The regulations further provided that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1993).

The evidence before the rating board at the time of the May 
27, 1993, rating decision included the veteran's service 
medical records, VA medical records, and a May 1993 VA 
examination report.

The veteran's service medical records reveal that he was 
treated in service for hypertension and atrial fibrillation.

A November 30, 1986, report notes blood pressure of 134/88.  
A January 22, 1987, report notes blood pressure of 120/70.  A 
May 28, 1987, report notes blood pressure of 127/74.  A 
September 2, 1987, report notes blood pressure of 124/78.

A February 19, 1988, chest X-ray was within normal limits.  A 
March 10, 1988, report notes a blood pressure of 128/90.  An 
April 7, 1988, report notes blood pressures of 160/110 and 
160/100.  An April 7, 1988, report notes a blood pressure of 
172/100.  The veteran had been monitored for high blood 
pressures, but they always returned to normal.  The examiner 
diagnosed essential hypertension and prescribed medication.  
An April 25, 1988, report notes a blood pressure of 140/100.  
An April 26, 1988, report notes a blood pressure of 136/88.  
A May 24, 1988, report shows a blood pressure of 110/96.  A 
May 25, 1988, report shows that the veteran had been started 
on medication in April 1988 when his blood pressure was 
160/110, but had been off medication for approximately two 
weeks.  Blood pressures were 130/90 and 140/100.  The 
examiner diagnosed borderline hypertension off medication.

A June 3, 1988, report shows blood pressure of 120/84.  The 
impression was "excellent off meds."  A June 13, 1988, 
report shows a blood pressure of 140/98.  A June 22, 1988, 
report shows that his blood pressure was 150/82.  An August 
3, 1988, report shows that his blood pressures were 140/104 
and 170/112.  An August 4, 1988, report shows that the 
veteran had a history of borderline hypertension for the past 
six months, briefly on medication.  He had elevated blood 
pressures for two days.  Blood pressures were 140/104, 
140/110, and 160/110.  A September 6, 1988, report shows a 
blood pressure of 110/80.  An October 4, 1988, report shows a 
blood pressure of 128/90.  An October 11, 1988, report shows 
a blood pressure of 150/98.  An October 24, 1988, report 
notes that the veteran had a blood pressure of 168/112.  He 
was there for a follow-up for hypertension.  The physician 
noted that the veteran had been medicated, but was stopped 
because of excellent control.  The blood pressure had become 
higher every visit.  The veteran denied symptoms.  The 
examiner diagnosed essential hypertension.

A November 8, 1988, report shows blood pressure of 150/100.  
A November 15, 1988, report notes poor control although the 
veteran was taking medication.  Blood pressure was 154/106.  
A November 22, 1988, report notes blood pressures of 150/106 
and 130/90.  A December 5, 1988, report notes a blood 
pressure of 136/90.  The veteran refilled his medication and 
denied any problems associated with the medication.  The 
examiner diagnosed hypertension under control.  Blood 
pressure was 136/90.

A January 17, 1989, report notes a blood pressure of 130/98.  
A January 19, 1989, report notes a blood pressure of 136/86, 
and notes good control on medication.  A January 25, 1989, 
report notes a blood pressure of 128/99.  The impression was 
good control.  A February 1, 1989, report notes a blood 
pressure of 136/92.   A February 2, 1989, report notes a 
blood pressure of 142/86.  The impression was fair control.  
A March 22, 1989, report notes a blood pressure of 124/98.  
The examiner diagnosed high blood pressure, questionably 
stable with a history of prescription.
An April 13, 1989, report notes a blood pressure of 135/100.  
A July 1, 1989, report notes blood pressure of 116/80.  A 
July 8, 1989, report notes a blood pressure of 127/89  An 
August 21, 1989, report notes blood pressure of 122/80.  A 
September 8, 1989, report shows a blood pressure of 130/101.  
An October 24, 1989, report notes blood pressure of 130/84.  
A November 8, 1989, report notes a blood pressure of 120/80.  
A November 9, 1989, report notes a blood pressure of 140/80.

A February 27, 1990, report notes a blood pressure of 120/70.  
A June 4, 1990, report notes a blood pressure of 130/90.  
Another June 4, 1990, notes that the veteran had hypertension 
controlled with Dyazide and Inderal, and he was now able to 
discontinue medication with diet control.  A July 24, 1990, 
report notes a blood pressure of 140/82.

A February 16, 1991 report notes blood pressures of 140/98, 
130/86, 160/110, and 160/110.  The veteran had a history of 
hypertension with medication, last taken 21 months prior.  
The examiner diagnosed essential hypertension, poor control.  
Anti-hypertensive therapy was reinstituted.  A February 26, 
1991, report notes blood pressure of 132/76.  A March 1, 
1991, report notes blood pressure of 110/60.  A March 14, 
1991, report notes blood pressure of 120/80.  A June 10, 
1991, report notes the veteran had a three year history of 
high blood pressure.  Blood pressure was 166/98, 128/98, and 
130/96.  The veteran felt fine except for headaches.  The 
examiner provided an assessment of high blood pressure.  A 
July 10, 1991, report notes a blood pressure of 140/90.  An 
August 1, 1991, report notes blood pressure of 120/80.  A 
September 4, 1991, report notes blood pressure of 120/80.  
The physician diagnosed controlled hypertension and refilled 
prescription.  An October 7, 1991, report notes blood 
pressure of 110/80.  An October 9, 1991, report notes blood 
pressures of 164/82, 142/98, 170/105, and 162/98.  The heart 
had regular rate and rhythm.  The examiner diagnosed 
hypertension.  A November 5, 1991, report notes blood 
pressure of 141/75.  A November 20, 1991, report noted a 
blood pressure of 136/88 and questioned whether the veteran 
had high blood pressure.  A December 16, 1991, report notes a 
blood pressure of 130/80.

A March 24, 1992, report notes a blood pressure of 100/58.  A 
March 26, 1992, Report of Medical Board notes that the 
veteran was admitted for new onset atrial fibrillation and 
treated.  He was well until the evening of admission when he 
reported dizziness, mild shortness of breath, and pleuritic 
chest pain of five minutes duration.  The left chest pain was 
described as knife-like.  The presented at the emergency room 
and the left chest pain resolved after ten minutes.  The 
shortness of breath and dizziness gradually decreased.  
Physical examination revealed a pulse of 66 that was 
irregular and blood pressure of 130/80.  Electrocardiogram 
revealed atrial fibrillation with a ventricular response in 
the 60's with no other abnormalities.  The veteran was 
admitted and observed for twelve hours.  He failed to convert 
during the twelve hours and was loaded with IV Pronestyl to 
achieve cardioversion.  He did not convert.  He was placed on 
oral Procainamide.  The veteran spontaneously converted to 
normal sinus rhythm while on Procainamide, which he received 
from March 21 until the morning of March 24.  During his 
course he had an electrocardiogram which was entirely 
unremarkable.  It was felt that maximum benefits of 
hospitalization had been achieved upon spontaneous conversion 
to normal sinus rhythm and he was discharged.  The diagnosis 
was lone atrial fibrillation, single episode.  The veteran 
was assigned to six months of limited duty by the medical 
board to ensure that atrial fibrillation did not reoccur.  
The medical board fully expected that the veteran would be 
found fit for full duty at the end of that period.  A March 
30, 1992, report notes that the veteran was on limited duty 
for a single atrial fibrillation episode, resolved with 
Procainamide.  The veteran reported isolated lightheadedness.  
Pulse was regular.  Blood pressures were 148/76 and 132/78.  
The physician assessed a lone atrial fibrillation, resolved.

A report for the period from April 23, 1992, to April 25, 
1992, shows that the veteran was hospitalized in March 1992 
for atrial fibrillation.  He was converted chemically with 
Procainamide.  Medication had been discontinued and he had 
been asymptomatic until the day of admission when he noted 
sharp left chest pain.  Initial electrocardiogram showed a 
fibrillation with slow vent response.  On the way to the ward 
from the emergency room, the veteran spontaneously converted 
to normal sinus rhythm bradycardia.  Electrocardiogram in the 
ward was normal.  The veteran was observed overnight without 
any fibrillation on monitor.  The veteran was started on 
Norpace for three months, followed by observation.

A May 11, 1992, report notes a blood pressure of 140/87.  The 
veteran reported chest tightness and lightheadedness.  He had 
two prior episodes, diagnosed as atrial fibrillation.  He 
complained of painful breathing with lasted about ten 
minutes, followed by dull discomfort and he was not faint.  A 
June 9, 1992, report notes that the veteran had two episodes 
of atrial fibrillation and was on Norpace since the second.  
He was asymptomatic on Norpace.  Blood pressure was 144/86 
with regular rate and rhythm of pulse.  Blood pressure was 
also recorded as 160/110 and 150/100 fifteen minutes later.  
The examiner noted elevated blood pressure and that the 
veteran was formerly on blood pressure medication, however 
the examiner did not reinstitute medication as the veteran's 
blood pressure was up and down.  The examiner prescribed 
Norpace for three months and then observation while off.  A 
July 23, 1992, report notes a blood pressure of 134/80.  The 
veteran was being followed-up for atrial fibrillation.  He 
was off Norpace for one week and had one episode of 
lightheadedness one and one half weeks prior.  The physician 
notes two episodes documented and that the electrocardiogram 
was normal during one despite symptoms.  Pulse was regular.  
The examiner provided a diagnosis of recurrent atrial 
fibrillation symptoms with two episodes documented.  A July 
23, 1992, report notes that the veteran was found unfit for 
duty and the case referred to Medical Board.  An August 10, 
1992, report notes a blood pressure of 145/80.

The veteran's separation examination is not of record, 
however he was discharged on November 23, 1992, due to 
physical disability.

A VA report of hospitalization from November 30, 1992, to 
December 7, 1992, shows that the veteran was a 25 year old 
male with a history of atrial fibrillation admitted with 
chest pain and lightheadedness.  The veteran related a 
history of treatment with Procainamide.  Physical examination 
found the veteran's pulse 67 per minute.  Blood pressure was 
124/78.  Veteran was afebrile and respirations were 12 per 
minute.  He was anicteric.  The heart was irregular in rate 
and rhythm with viable intensity of the first heart sound.  
There were no murmurs, rubs, or gallops.  Electrocardiogram 
showed atrial fibrillation with non-specific T-wave changes.  
Chest X-ray was unremarkable.  The veteran was Heparinized 
and started on Coumadin.  Thyroid function tests were within 
normal limits.  Echocardiogram was not performed due to 
logistical problems.  Cardiology consultation showed that the 
veteran's prothrombin time was brought into the range of 17 
to 21, and the veteran was discharged on no medications, with 
a plan to readmit him in two weeks for elective 
cardioversion.  In the interim, and echocardiogram would be 
done.  The veteran was prescribed Coumadin and Nizoral.  A 
December 7, 1992, cardiology consultation provides an 
impression of intermittent atrial fibrillation, symptomatic, 
now on Coumadin and now in normal sinus rhythm.  The 
cardiologist proposed to continue Coumadin.  He was hesitant 
to advise antiarrhythmic, but if the veteran continued 
intermittent atrial fibrillation, he was advised to get to an 
emergency room, and Norpace was advised.

A May 12, 1993, VA examination found a blood pressure of 
139/83.  Pulse was 54.  The examiner noted (incorrectly) that 
the veteran was service-connected for atrial fibrillation.  
The examiner noted that the veteran had an onset of atrial 
fibrillation while in the Navy in February 1992.  He was 
admitted to VA after he got out of service, and the report of 
the November 1992 to December 1992 hospitalization was 
attached to the VA examination report.  The veteran stated 
that he had not been in atrial fibrillation since his 
discharge from the hospital on December 7, 1992, but at times 
felt as if his heart might go into atrial fibrillation.  He 
took one aspirin daily as prophylaxis.  When he was in atrial 
fibrillation, he complained of dizziness, lightheadedness, 
and blurring vision.  He usually would sit down and rest.  He 
was not on any medication at that time.  He denied any chest 
pain.  He did not carry or use nitroglycerin.  The examiner 
found that the heart had a normal sinus rhythm and a normal 
rate, although the rate approached the beta cardia range.  
The examiner did not detect any murmurs, gallops, or rubs, 
and no bruits were heard.  Peripheral pulsations were good.  
The examiner diagnosed atrial fibrillation by history, with a 
normal sinus rhythm at the time of the examination.

The Board notes that the basis of the May 27, 1993, rating 
decision denial of entitlement to service connection for 
atrial fibrillation and hypertension was that those 
disabilities were not shown by the most recent examination, 
the May 1993 VA examination.  The evidence showed that 
although the veteran had been treated for hypertension in 
service, the hypertension had resolved.  Neither the November 
1992 hospitalization report nor the May 1993 VA examination 
reflected diagnoses of hypertension, or blood pressures which 
would constitute hypertension having manifested to a 
compensable degree, which would require diastolic pressures 
of predominantly 100 or more, or medication required for 
control with a history of diastolic pressure of predominantly 
100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1993).  
The Board notes that the veteran was not taking medication 
for hypertension following his separation from service, and 
his blood pressure was found to be controlled.  The RO 
weighed the available evidence and determined that 
hypertension was not shown by the evidence of record.  In the 
absence of a current disability, service connection may not 
be established.  The Board finds that any disagreement with 
the actions of the May 1993 rating board would be to merely 
substitute the Board's judgment for that of the rating 
officials in the weighing of the available evidence.  Such 
cannot constitute clear and unmistakable error.  The RO 
interpretation of the evidence is plausible.  Therefore, the 
Board does not find clear and unmistakable error in the May 
27, 1993, denial of entitlement to service connection for 
hypertension as there is no error which is undebatable, so 
that it can be said that reasonable minds could only so 
conclude that the original decision was fatally flawed at the 
time it was made.  Furthermore, the Board finds that although 
a different interpretation of the evidence could be made, and 
a different conclusion could have been reached, that the 
facts and law did not compel a substantially different 
conclusion.  Therefore, the Board finds that the May 27, 
1993, rating decision denial of entitlement to service 
connection for hypertension was not clearly and unmistakable 
erroneous.

The Board also finds that the May 27, 1993, rating decision 
denial of entitlement to service connection for atrial 
fibrillation was not clearly and unmistakable erroneous.  The 
May 1993 VA examination found that although the veteran had a 
history of atrial fibrillation, he had a normal sinus rhythm 
at the time of the examination.  The inservice evidence 
showed episodes of atrial fibrillation, but the evidence did 
not show that the condition was chronic.  Although the 
veteran had an episode of atrial fibrillation shortly after 
separation from service, that evidence also did not show the 
condition to be chronic.  The condition had resolved by the 
time of the May 1993 VA examination and the May 27, 1993, 
rating decision and was no longer shown by the evidence of 
record, other than as a history of having had such a 
condition.  Establishing entitlement to service connection 
requires the presence of a current disability.  The RO rating 
officials found that there was no disability present and 
denied entitlement to service connection.  This is a 
plausible interpretation of the evidence of record.  While a 
different interpretation of the evidence could be reached, 
and is argued by the veteran, to reach that different 
interpretation would be merely to substitute the judgment of 
the Board for that of the rating officers involved in making 
the May 27, 1993, rating decision.  Such does not constitute 
clear and unmistakable error.  The Board finds that there is 
no error which is undebatable, so that it can be said that 
reasonable minds could only so conclude that the original 
decision was fatally flawed at the time it was made.  The 
Board finds that, although a differing conclusion could be 
reached, that the facts and law did not compel a 
substantially different conclusion.  Therefore, the Board 
finds that the May 27, 1993, rating decision denial of 
entitlement to service connection for atrial fibrillation was 
not clearly and unmistakable erroneous.

Accordingly, the Board finds that the neither the facts as 
known, nor the law or regulations in effect on May 27, 1993, 
would compel the grant of the veteran's claims of entitlement 
to service connection for atrial fibrillation and 
hypertension, and the May 27, 1993, rating decision is not 
otherwise clearly and unmistakably erroneous.  Therefore, the 
veteran's claims are denied.  38 U.S.C.A. §§ 5107, 5108 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105, 3.307, 3.309 
(1998).

II.  Entitlement to an effective date earlier than June 13, 
1997, for the establishment of entitlement to service 
connection for atrial fibrillation and hypertension.

The veteran contends that an effective date earlier than June 
13, 1997, for the establishment of entitlement to service 
connection for atrial fibrillation and hypertension is 
warranted.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claims are denied.
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  Where new and material evidence has been submitted, 
other than service medical records, and is received after a 
final disallowance, the effective date shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (1998).  For 
reopened claims, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (1998).

The veteran served on active duty from November 1986 to 
November 1992.  Upon separation, he filed a claim of 
entitlement to service connection for atrial fibrillation and 
hypertension.  A May 27, 1993, rating decision denied 
entitlement to service connection for atrial fibrillation and 
hypertension.  The veteran did not perfect an appeal of that 
decision.

The veteran filed a claim to reopen his claim of entitlement 
to service connection for atrial fibrillation and 
hypertension, which was received by VA on June 13, 1997.  An 
October 24, 1997, rating decision established entitlement to 
service connection for atrial fibrillation and hypertension 
and established an effective date of June 13, 1997, for the 
establishment of service connection.  The veteran requested 
an earlier effective date and filed a claim that the May 1993 
denials were clearly and unmistakable erroneous.  Those 
claims were denied by means of a January 1998 rating 
decision, from which the veteran has perfected this appeal.

The Board notes that the veteran's claim of entitlement to 
service connection for atrial fibrillation and hypertension 
were denied by means of a May 1993 rating decision, to which 
the veteran did not perfect and appeal.  Therefore, that 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991).

Part I of this decision has found that May 1993 rating 
decision to have not been clear and unmistakably erroneous.  
Therefore, the Board finds that the veteran's June 13, 1997, 
letter which sought to reopen his claim must be seen as a 
claim to reopen a claim following a final denial.  In 
developing the veteran's claim to reopen, the RO obtained 
medical evidence which was new and material and reopened the 
veteran's claims and granted entitlement to service 
connection for atrial fibrillation and hypertension.

Therefore, in view of the above, the proper effective date 
would be the date of claim to reopen or the date entitlement 
arose, whichever was later, as this claim was reopened 
following a previous final denial.  As the new medical 
evidence showed entitlement prior to the date of receipt of 
the June 13, 1997, claim to reopen, the date of receipt of 
the claim to reopen, or June 13, 1997, is the proper 
effective date.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than June 13, 1997, 
for the establishment of entitlement to service connection 
for atrial fibrillation and hypertension are not met, and the 
veteran's claims therefor are denied.  38 U.S.C.A. §§ 5107, 
5110, 7105 (West 1991); 38 C.F.R. § 3.400 (1998).


ORDER

The veteran's claim that a May 27, 1993, rating decision 
which denied entitlement to service connection for atrial 
fibrillation was clearly and unmistakably erroneous is 
denied.

The veteran's claim that a May 27, 1993, rating decision 
which denied entitlement to service connection for 
hypertension was clearly and unmistakably erroneous is 
denied.

..........................(CONTINUED ON NEXT PAGE)..............................

Entitlement to an effective date earlier than June 13, 1997, 
for the establishment of entitlement to service connection 
for atrial fibrillation is denied.

Entitlement to an effective date earlier than June 13, 1997, 
for the establishment of entitlement to service connection 
for hypertension is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

